Citation Nr: 0928634	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-23 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to November 
1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which granted service connection for 
PTSD and assigned a 50 percent rating, effective June 10, 
2003.

Historically, the Veteran's claim for PTSD was denied in an 
April 2004 rating decision by the RO.  After the submission 
of additional evidence, the RO issued the March 2006 decision 
on appeal.

In his March 2006 Notice of Disagreement (NOD), the Veteran 
noted that his mental health provider felt he could not work 
due to his PTSD.  This was also mentioned by the Veteran's 
representative in a July 2009 brief.  The Veteran has 
therefore raised a claim for total disability rating for 
compensation based on individual unemployability (TDIU).  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(Once a veteran submits evidence of medical disability and 
additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).  The issue of entitlement to TDIU is hereby 
REFERRED to the RO for initial development and consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was last examined by VA in February 2006.  As 
noted above, in his NOD, the Veteran referenced a comment by 
his mental health provider.  In March 2006, the Veteran was 
seen by a VA physician for ongoing treatment related to his 
PTSD.  The physician stated that because of the Veteran's 
persistent symptoms of panic attacks, alcohol abuse in an 
attempt to curb symptoms, difficulties with concentration and 
memory, unprovoked anger outbursts, sleep disturbance and 
intrusive thoughts, he felt the Veteran was unsuitable for 
employment.  The Veteran's representative argued that this 
constituted an increase in the level of the Veteran's 
disability.  As the Veteran has asserted that his service-
connected disability has worsened since his last examination, 
he should be afforded a new examination in compliance with 
VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5103A, 
5106 (West 2002); 38 C.F.R. §§ 3.159(c) (2008).  The duty to 
assist includes obtaining records in the custody of a Federal 
department or agency.  38 C.F.R. § 3.159(c)(1), (2).  This 
includes relevant Social Security Administration (SSA) 
records.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992).

In addition, the medical evidence as outlined above, 
indicates that the Veteran's alcohol abuse was an attempt to 
curb symptoms of PTSD.  The matter of service connection on a 
secondary basis for alcohol abuse therefore has been raised, 
and must be adjudicated.   See Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001), reh'g denied, 268 F.3d 1340 (Fed. Cir. 
2001) (en banc order) (service-connected disability 
compensation may be awarded for an alcohol or drug abuse 
disability secondary to a service-connected disability or use 
of an alcohol or drug abuse disability as evidence of the 
increased severity of a service-connected disability).  
Inasmuch as the disposition of this raised claim potentially 
impacts the ultimate determination of the proper rating 
assignable for the service-connected psychiatric disorder, 
the Board finds that remand of the PTSD issue on this basis 
is appropriate as well.

During his February 2006 VA examination, the Veteran reported 
receiving Social Security disability payments since January 
2001.  These SSA records have not been associated with the 
claims file.  SSA decisions are not controlling for VA 
purposes, but they are pertinent to the adjudication of a 
claim for VA benefits and VA has a duty to assist the veteran 
in gathering such records.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 370-372 (1992) (concluding VA has a duty to 
obtain SSA records when it has actual notice that the veteran 
was receiving SSA benefits); See also Collier v. Derwinski, 1 
Vet. App. 413 (1991); Brown v. Derwinski, 2 Vet. App. 444 
(1992).  Although the Veteran stated during his examination 
that he retired on disability in January 2001 for back, neck 
and shoulder disabilities, the United States Court of Appeals 
for Veterans Claims (Court) has held that where SSA 
disability benefits have been granted, a remand to obtain SSA 
records is required.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187-88 (2002) (stating that "the possibility that 
the SSA records could contain relevant evidence . . . cannot 
be foreclosed absent a review of those records.").  Thus, the 
Board finds that a remand for all medical records held by SSA 
is necessary.  The RO should continue their efforts to obtain 
these records unless it is reasonably certain that they do 
not exist or that further efforts would be futile.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
psychiatric examination in order to 
determine the severity of his service-
connected PTSD.  All indicated tests and 
studies are to be performed.

The examiner should specifically comment 
on how PTSD affects the Veteran's ability 
to be gainfully employed.  

The examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
alcohol abuse is caused by or is a symptom 
of the Veteran's PTSD.

The claims folder should be made available 
to the examiner for review, and a notation 
to the effect that this record review took 
place should be included in the report.

2.  The RO should request, from the SSA, 
all records pertinent to the Veteran's 
claim for Social Security disability 
benefits as well as medical records relied 
upon concerning that claim.  If the search 
for such records has negative results, the 
RO/AMC should notify the Veteran and place 
a statement to that effect in the 
Veteran's claims file.

3.  After the requested development has 
been completed, the RO/AMC should 
readjudicate the issue of the propriety of 
the initial ratings assigned the service-
connected PTSD.  In readjudicating the 
Veteran's claim, the RO/AMC should ensure 
that proper development and adjudication 
of the issue of service connection on a 
secondary basis for alcohol abuse has been 
accomplished. 

4.  If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, or 
if a timely notice of disagreement is 
received with respect to any other matter, 
the RO/AMC should issue a statement of the 
case for the new issue and/or supplemental 
statement of the case for the issue in 
appellate status that must include 
consideration of all evidence received 
since the July 2006 statement of the case, 
and inform the Veteran of any issue with 
respect to which further action is 
required to perfect an appeal.  The 
Veteran and his representative should then 
be provided an appropriate opportunity to 
respond..

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




